REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a local exercise device comprising: an electromagnetic resistance unit comprising: a high pole count, high torque motor; a cable system coupled to the high pole count, high torque motor; and an actuator coupled to the cable system for user displacement; a control interface configured to: send a report of a local state of the local exercise device based at least in part on a user response to the electromagnetic resistance unit, wherein the local state comprises a local cable displacement and a local cable tension; receive an update based on a remote state of a remote exercise device, wherein the remote state comprises a remote cable displacement and a remote cable tension; and a controller that causes the electromagnetic resistance unit to change state in reaction to the received update, based at least in part on a proportioning algorithm to scale loading associated with the high pole count, high torque motor to match users at a nominal strength rating, based at least in part on measurements of the local state and the remote state.
Claims 3-16 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 17, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a remote exercise device comprising: an electromagnetic resistance unit comprising: a high pole count, high torque motor; a cable system coupled to the high pole count, high torque motor; and an actuator coupled to the cable system for user displacement; a control interface configured to: send a report of a remote state of the remote exercise device based at a controller that causes the electromagnetic resistance unit to change state in reaction to the received update, based at least in part on a proportioning algorithm to scale loading associated with the high pole count, high torque motor to match users at a nominal strength rating, based at least in part on measurements of the local state and the remote state.
Claim 18 depends from claim 17 and is allowable for all the reasons claim 17 is allowable.

Regarding independent claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method of collaborative exercise, comprising: sending a report of a local state of a local exercise device based at least in part on a user response to an electromagnetic resistance unit in the local exercise device, wherein the local state comprises a local cable displacement and a local cable tension associated with the electromagnetic resistance unit comprising: a high pole count, high torque motor; a cable system coupled to the high pole count, high torque motor; and an actuator coupled to the cable system for user displacement; receiving an update based on a remote state of a remote exercise device, wherein the remote state comprises a remote cable displacement and a remote cable tension; and causing the electromagnetic resistance unit to change state in reaction to the received update, based at least in part on a proportioning algorithm to scale loading associated with the Application Serial No. 16/538,717 Attorney Docket No. RIPTP0164high pole count, high torque motor to match users at a nominal strength rating, based at least in part on measurements of the local state and the remote state.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ANDREW S LO/Primary Examiner, Art Unit 3784